Ingraham, P. J.
The summons that was served in this case is sufficient, and contains all that the statute allows. The 375th section directs that the defendant shall be summoned to show cause why he should not be bound by the judgment, in the same manner as if he had been originally summoned; and the 377th section provides that the summons should require the person to show cause within twenty days after the service of the summons.
The 378th section directs that the summons should be accompanied with an affidavit specifying the amount due, &c.
There is no difficulty in understanding from these sections what is required.
This summons does not require' an answer to the complaint. For the purpose of the action, the claim is considered as established against the firm, but the defendant summoned is allowed by section 379 to set up any defence which he might have originally made to the action, except the Statute of Limitations.
The only fault with the notice served is, that it fixes a time and place for showing cause. This was not intended. The summons should merely require the defendant to show cause within twenty days after service of the summons.
If within that time the defendant answers, the case then goes on to issue and trial, like any other action.
If he does not answer, the plaintiff, in this as in the original action, may apply to the court on an ex-parte application, at any time after the twenty days, for the relief he is entitled to, —viz., an order that the defendant be bound by the judgment.
*342It has been held that this proceeding is not an action, and these views, as well as the other proceedings, are fully described in Mills a. Thursby (2 Abbotts’ Pr., 432).
In Harper a. Bangs et al. (18 How. Pr., 457), it was held to he sufficient to state in the summons what is required in these sections.
I see no difficulty on this summons, with proof of service and proof that no answer or demurrer has been received, in giving to the plaintiff an order that the defendant served should be bound by the judgment.